Case 2:18-cv-09228-CCC-JBC Document 89 Filed 04/10/19 Page 1 of 3 PageID: 2571



   Diane P. Sullivan
   WEIL, GOTSHAL & MANGES LLP
   17 Hulfish Street, Suite 201
   Princeton, NJ 08542
   (609) 986-1120

   Baher Azmy
   CENTER FOR CONSTITUTIONAL RIGHTS
   666 Broadway, 7th Floor
   New York, NY 10012
   (212) 614-6464

   Jonathan Wallace (admitted pro hac vice)
   P.O. Box 728
   Amagansett, New York 11930
   (917) 359-6234

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


   RAMAPOUGH MOUNTAIN INDIANS, INC., and
   RAMAPOUGH LENAPE NATION

                                  Plaintiffs,

                       -against-
                                                               Civ. No. 2:18-cv-09228
   THE TOWNSHIP OF MAHWAH, RAMAPO
   HUNT & POLO CLUB ASSOCIATION, INC.,
   GERALDINE ENTRUP, in her individual and
   official capacity, THOMAS MULVEY, in his              MOTION TO WITHDRAW KEVIN J.
   individual and official capacity,                       ARQUIT AS COUNSEL FOR
                                                                 PLAINTIFFS
                                 Defendants.




             Counsel for Plaintiffs, Ramapough Mountain Indians, Inc. and Ramapough

   Lenape Nation, respectfully moves the Court to withdraw the appearance of Kevin J.




   WEIL:\96987280\1\99995.6086
Case 2:18-cv-09228-CCC-JBC Document 89 Filed 04/10/19 Page 2 of 3 PageID: 2572



   Arquit in the above referenced matter. Weil, Gotshal & Manges LLP remains pro bono

   counsel to Plaintiffs.

   Dated: April 10, 2019                    Respectfully submitted,



                                            WEIL, GOTSHAL & MANGES LLP

                                     By:    /s/ Diane P. Sullivan
                                            Diane P. Sullivan, Esq.
                                            Weil, Gotshal & Manges LLP
                                            17 Hulfish Street, Suite 201
                                            Princeton, NJ 08542
                                            Pro Bono Counsel for Plaintiffs




                                           2
   WEIL:\96987280\1\99995.6086
Case 2:18-cv-09228-CCC-JBC Document 89 Filed 04/10/19 Page 3 of 3 PageID: 2573



                                 CERTIFICATE OF SERVICE

             I hereby certify that on April 10, 2019, the foregoing Motion to Withdraw Kevin

   J. Arquit as Counsel for Plaintiffs was filed with the Clerk of the Court and served upon

   all parties of record in accordance with the Federal Rules of Civil Procedure and the

   District of New Jersey’s Local Rules.



   Dated: April 10, 2019                                 /s/ Diane P. Sullivan
                                                         Diane P. Sullivan




                                                 3
   WEIL:\96987280\1\99995.6086
